 Case 1:16-cr-00809-VM Document 553 Filed 08/28/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    16 CR 809 (VM)
     - against -                   :
                                   :
EARL BANKS,                        :    DECISION AND ORDER
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

        Earl Banks (“Banks”) is currently serving a sentence of

80 months’ imprisonment at FCI Loretto. (See Dkt. No. 292 at

2.) By letter dated July 16, 2020, Banks moves this Court for

compassionate release or a reduction of his sentence. (See

“Motion,” attached). The Court now construes the Motion as

being    made     pursuant   to    18   U.S.C.   Section   3582(c)(1)(A)

(“Section 3582”). For the reasons set forth below, the Court

DENIES the Motion.

        Section    3582   allows    a   court    to   reduce   a   term   of

imprisonment or supervised release after considering the

factors set forth in 18 U.S.C. Section 3553(a) and finding

that “extraordinary and compelling reasons warrant such a

reduction.” See Section 3582(c)(1)(A)(i). However, a court

may do so only upon motion of the Director of the Bureau of

Prisons (“BOP”) or “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the
 Case 1:16-cr-00809-VM Document 553 Filed 08/28/20 Page 2 of 7



defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility,

whichever     is   earlier.”    See       Section   3582(c)(1)(A).        Any

reduction    of    sentence    under      Section   3582   must    also   be

“consistent with applicable policy statements issued by the

[United States] Sentencing Commission.” Id. United States

Sentencing     Guidelines     Section      1B1.13   (“Section      1B1.13”)

provides     guidance    on     the       circumstances      under    which

“extraordinary and compelling reasons” exist.

        Banks previously requested compassionate release and the

Court     denied   the   request      based    on   Banks’    failure      to

demonstrate that he had exhausted his administrative avenues

for relief. (See “July 24 Order,” Dkt. No. 540.) The Court

held that this failure to demonstrate exhaustion was fatal to

his claim. See United States v. Mathis, No. 02 CR 891, 2020

WL 550645, at *1 (E.D.N.Y. Feb. 4, 2020). As the Supreme Court

has   instructed,    “[w]here      Congress    specifically       mandates,

exhaustion is required.” McCarthy v. Madigan, 503 U.S. 140,

144 (1992). The Court also noted that on the merits, Banks’

claimed grounds for relief did not present the “extraordinary

and compelling reasons” required by Section 3582. Nor did

Banks’ concerns about the coronavirus justify relief on the

record then before the Court. (See July 24 Order at 4-5

(citing United States v. Yeison Saldana, No. 15 CR 712, 2020

                                      2
 Case 1:16-cr-00809-VM Document 553 Filed 08/28/20 Page 3 of 7



WL 2395081, at *2 (S.D.N.Y. May 12, 2020); United States v.

Shawn Olszewksi, No. 15 CR 364, 2020 WL 2420483, at *2–3

(S.D.N.Y. May 12, 2020); United States v. Jaramillo, No. 17

CR 4, 2020 WL 2306564, at *1 (S.D.N.Y. May 8, 2020).)

      Banks now again moves for compassionate release due to

the   risks   presented   by   COVID-19.   In   his   Motion,    Banks

highlights the dangers presented by COVID-19, the fact that

other inmates have been released to home confinement, and the

fact that he has plans to return to work at the Pepsi Cola

Bottling Company in Queens, NY upon release from prison, under

the supervision of a relative who also works there. Banks

notes that in prison, it is difficult to avoid contact with

others,   and    that     individuals   with    COVID-19    may     be

asymptomatic.

      The Court will deny the Motion. Reconsideration of a

previous order is an “extraordinary remedy to be employed

sparingly in the interests of finality and conservation of

scarce judicial resources.” United States v. Rutigliano, No.

11 CR 1091, 2016 WL 2727317, at *2 (S.D.N.Y. Apr. 26, 2016)

(quoting In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F.

Supp. 2d 613, 614 (S.D.N.Y. 2000)). To succeed, the request

for reconsideration must “set[] forth concisely the matters

or controlling decisions which [the movant] believes the

Court has overlooked.” Local Crim. R. 49.1.

                                  3
 Case 1:16-cr-00809-VM Document 553 Filed 08/28/20 Page 4 of 7



      Nothing      Banks    brings     to      the    Court’s       attention   was

previously overlooked, and nothing in the Motion suggests that

Banks has exhausted his administrative remedies. Thus, the Court

will deny the Motion for essentially the same reasons it denied

relief in the July 24 Order. The grounds relied upon in his

Motion simply do not rise to the level of “extraordinary and

compelling reasons” to warrant the relief of Section 3582. In

particular, his concerns over the possibility of contracting

COVID-19 are insufficient, as explained in the July 24 Order.

If   Banks   has    serious      underlying        health    conditions,   or   can

otherwise demonstrate “extraordinary and compelling reasons”

that would warrant relief, he may raise those arguments in a

renewed motion upon compliance with the exhaustion requirements

of Section 3582. Because he has not done yet so, the Court must

deny the Motion.

      Accordingly, it is hereby

      ORDERED      that    the   motion       of   Earl     Banks   (“Banks”)   for

compassionate release (see attached letter) is DENIED. The Clerk

of Court is directed to mail this Decision and Order to Earl

Banks at Federal Correctional Institution Loretto, P.O. Box

1000, Cresson, PA 16630.

SO ORDERED.



Dated:   New York, New York
         2         2020


                                          4
Case 1:16-cr-00809-VM Document 553 Filed 08/28/20 Page 5 of 7
Case 1:16-cr-00809-VM Document 553 Filed 08/28/20 Page 6 of 7
Case 1:16-cr-00809-VM Document 553 Filed 08/28/20 Page 7 of 7
